DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered. 

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in Reply to the amendment/request for continued examination (hereinafter “Response”) dated 01/12/2022.  Claim(s) 1-6, and 8-21 are presently pending.  Claim(s) 6, 8, and 21 is/are amended.  Claim(s) 7 is/have been cancelled.

Election/Restrictions
Claims 1-5 and 13-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/04/2021.

Response to Amendment
The rejection of claim(s) 8 and 21 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the claims.
Response to Arguments
Regarding the rejection of claim(s) 6 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Potter (US Pat. Pub. No. 2015/0101347 A1), and of claim 8 under 35 U.S.C. 103 as being unpatentable over Potter in view of Morris (US Pat. No. 8,070,448 B2), the applicant(s) argues that these references do not teach protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands, as required by the amended claim 6.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 6 and 9-12 under 35 USC 103 as being unpatentable over Healy (US Pat. Pub. No. 2015/0101351 A1) in view of Pickens (US Pat. Pub. No. 2007/0014667 A1) and claim 8 under 35 USC 103 as being unpatentable over Healy in view of Pickens and Morris. 
Regarding the rejection of claim(s) 6, 9, and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Elston (US Pat. No. 4,743,166), and of claim 8 under 35 U.S.C. 103 as being unpatentable over Elston in view of Morris (US Pat. No. 8,070,448 B2), the applicant(s) argues that these references do not teach protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands, as required by the amended claim 6.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 

Claim(s) 6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Healy (US Pat. Pub. No. 2015/0101351 A1) in view of Pickens (US Pat. Pub. No. 2007/0014667 A1).
Regarding claim 6, Healy discloses a gas turbine (10) comprising: a compressor rotor (28, see [0022]) including a slot (54), the slot including first and second axial flanges (56, see annotated Fig. 7 below, and [0024-0026]); a first blade and a second blade disposed in the slot (see blades 30 in Fig. 2-3, and [0024-0026]), each of the first and second blades including a platform (50) and a dovetail (52, see Fig. 2 and [0024], wherein it is visually apparent that the root portion 52 is dovetail shaped); and an integral spacer block (110) disposed in the slot between the first and second blades (see Fig. 4 and [0028]), the spacer block to interface the platform and the dovetail of the first blade and the platform and the dovetail of the second blade (here, it is clear from Fig. 2-7 and [0028], ln 6-12 that both the blades and spacer block have flush circumferential sides which, when the spacer block is installed in between two blades as shown in Fig. 3, snugly interface each other, therefore the spacer block interfaces both the platform and root of each blade at this single flush interface on each side of the spacer block); and the spacer block including fore (axially upstream face of upstream leg 114) and aft (axially downstream face of downstream leg 114, see annotated Fig. 7 below) faces, the fore face in contact with an axial face of the first axial flange (see annotated Fig. 7 below) and the aft face in contact an axial face of the second axial flange (see annotated Fig. 7 below) to prevent airflow from bypassing the spacer block (see annotated Fig. 7 below, [0035], and [0039]; here it is clear that the fore/aft faces of the legs 114 are pressed axially away from each other and into contact with the first/second axial face 

    PNG
    media_image1.png
    687
    1230
    media_image1.png
    Greyscale

Healy fails to teach that the block includes protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands.
Pickens exhibits an integral spacer (56) inserted within a circumferential slot (52) of a compressor rotor (12) for positioning adjacent compressor blades (30) along the slot by interfacing with the adjacent blade platforms (see Fig. 8-35 and [0033-0034]). Pickens teaches that the integral spacer includes protrusions (see Fig. 35) extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands (grooves 62 and 64, which receive the protrusions thereby forming an interference fit seal with the integral spacer block, as described in [0033], ln 5-14 and [0043], ln 4-5) in the compressor rotor, thereby forming a snap-fit seal in order to decrease aerodynamic leakage around the integral spacer block and blades ([0043], ln 4-5).
Because both Healy and Pickens described integral spacers for positioning adjacent compressor blades, it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 9, Healy further discloses that the slot includes first and second grooves (grooves formed by recessed wall portions 62 on each axial side of the slot) and the block includes first and second protrusions (protrusions comprising surface 116 extending axially from the radially bottom end of the spacer block), the first groove to receive the first protrusion and the second groove to receive the second protrusion (see Fig. 7 and [0034]).
Regarding claim 10, Healy further discloses that the block includes a platform portion (112) to interface with the platforms of the first and second blades (here, these portions interface with the platforms of the adjacent blades by abutting them, see Fig. 3), the platform portion including an opening (138) (see Fig. 7 and [0037]).
Regarding claim 11, Healy further discloses that the gas turbine defines axial and radial directions (see Fig. 1, here a radial and an arbitrary axial direction may be designated in reference to the centerline 26), an axially aft portion of the platform portion disposed radially outward from an axially fore portion of the platform portion (see Fig. 7, here it is clear that the platform portion is concave in shape, and therefore it is visually apparent that an axially aft portion of the platform portion may be chosen at the axially aft-most edge of the platform, and that this aft portion is disposed radially outward 
Regarding claim 12, Healy further discloses that at least a portion of the block is hollow (see Fig. 7, here cylindrical opening 138, which passes through the block, represents a hollow portion of the block).
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Healy as modified by Pickens according to claim 6 and in further view of Morris (US Pat. No. 8,070,448 B2).
Regarding claim 8, Healy as modified by Pickens according to claim 6 discloses the gas turbine of claim 6.  
Healy fails to teach that the gas turbine is of a propulsion system of an aircraft.
Morris teaches that it is well known in the art that gas turbines may be used as a turbofan gas turbine engines to power aircraft (Col. 1, ln 1-3).
Because both Healy and Morris describe spacers for separating adjacent blades in gas turbines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gas turbine of Healy as a propulsion system of an aircraft, such as a turbofan gas turbine engine as taught by Morris, because it is well known in the art that gas turbines may be used to power aircraft, as described in Morris (Col. 1, ln 1-3).

Allowable Subject Matter
Claim(s) 21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the limitations of claim 21 as a whole, in conjunction with the limitations of claim 6 upon which claim 21 depends, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while prior cited references (such as Elston, US Pat. No. 4,743,166) and other references in the art disclose blocks which move radially outward to couple the block to the axial flanges, as is claimed in claim 21, as best understood by the Examiner, no such reference also discloses all of the limitations of claim 1, particularly the limitations requiring “the block to interface the platform and the dovetail of the first blade and the platform and the dovetail of the second blade” in lines 7-8 of claim 1 and “the block including protrusions extending radially inward at radially outer axial ends of the block, the protrusions to be received by seal glands” in lines 9-10 of claim 1.  Further, it would not have been obvious to one of ordinary skill in the art to modify Elston to include the protrusions as claimed, since the block of Elston is intended to be entirely disposed beneath the platforms of the adjacent blades, neither would it be obvious to modify any other reference found in the Examiner’s search, according to his best knowledge.  It is thus concluded that, due to the limitation designated above, the claim language of claim 21 is patentably distinct over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745 

/JUSTIN D SEABE/Primary Examiner, Art Unit 3745